Citation Nr: 1737610	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-09 869	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:	Robert V. Chisolm, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2014 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

REMAND

In February 2016, the Board issued a decision in which it denied the Veteran's claims seeking increased ratings for PTSD and diabetes mellitus, type II, and remanded the claims seeking service connection for heart disease and entitlement to a total disability rating based on individual unemployability (TDIU) for further development.  

The Veteran appealed the Board's denial of his PTSD increased rating claim to the United States Court of Appeals for Veterans Claims (Court), and subsequently entered into a December 2016 Joint Motion for Partial Remand (Joint Motion) in which the parties to this appeal agreed that the Board's adjudication of the Veteran's diabetes mellitus increased rating claim should remain undisturbed, but that the Board erred by adjudicating the PTSD increased rating claim while simultaneously remanding the Veteran's claim seeking a TDIU, notwithstanding the Board's express analysis to the contrary.  The Court granted the parties motion in an Order issued in January 2017, and the case has now been returned to the Board for compliance with the mandates of the Joint Motion.

With regard to the claims seeking service connection heart disease and entitlement to a TDIU, the record reflects that these issues have not yet been recertified to the Board.  Accordingly, these claims will be the subject of a latter Board decision, if otherwise in order.  

As to the Veteran's PTSD increased rating claim which has been returned to the Board per the parties' Joint Motion, the Veteran's attorney has submitted new evidence in the form of a private vocational assessment that suggests a material change in the Veteran's PTSD disability picture since it was last assessed during a VA examination performed in September 2014.  Specifically, while the 2014 VA examination reflects that the Veteran attributed his current employability to his heart disease, the 2017 private vocational assessment indicates the Veteran's PTSD symptoms render him unemployable, indicating much more severe symptoms than those clinically observed in 2014.  

Accordingly, a new VA PTSD examination is warranted before this claim is ripe for appellate review, and this issue is REMANDED to the RO for the following actions:

1.  Schedule the Veteran to undergo a VA PTSD examination to assess the current severity of his service-connected PTSD.  The Veteran's claims file must be made available to the examiner for review.  

After reviewing the claims file, eliciting a history of the Veteran's PTSD symptoms, and conducting a clinical examination of the Veteran, the VA examiner is to characterize the current severity of the Veteran's PTSD and the potential effect of his symptoms on his ability to perform the duties required in his previous vocation as a stone mason.  

2.  Then, readjudicate the Veteran's PTSD increased rating claim.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

